Citation Nr: 1227905	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  05-41 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a compensable rating for residuals of a shell fragment wound of the right chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2012, a hearing was held at the RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An April 2004 VA audiometric examination concluded with the opinion that due to the lack of evidence in the claims file and the lack of proximity between the dates of military service and the date of the evaluation, it was not at least as likely as not related to service.  However, the United States Court of Appeals for Veterans Claims (Court) has made very clear that a claim cannot be denied just because there is no documentation.  That is significant in this case because the Veteran's noise exposure in combat must be conceded.  Further, his separation examination completely failed to address his hearing:  there were no audiometric, or whispered or spoken voice tests.  

The Veteran was given a more recent audiometric test in August 2009 but, as he mentioned during his hearing, the results were inconsistent.  A follow-up examination was recommended.  However, there is no record of such examination being done.  When a VA examiner recommends further examination, it must be done.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

On the May 2004 VA muscle examination, it was reported that the Veteran had a 6 centimeter by 1 centimeter incision over the superior aspect of his right nipple area.  The scar was nonerythematous, nontender to palpation and nonadherent.  There was normal full excursion of the chest musculature.  The April 2009 VA scars examination was radically different.  Immediately superior to the areola was an oval curvilear scar that was hypopigmented throughout.  It was 6.0 centimeters by 2.0 centimeters.  The lateral half of the scar was firm and indurated and adherent to underlying tissue.  The medial half of the scar was slightly depressed and atrophic with some subcutaneous tissue loss underlying that part of the scar.  It was tender to the touch.  The scar was deep without scaling.  

The recent scar examination reported that the scar was tender to the touch.  However, that does not address the rating criteria.  We need to know if it was painful.  Thus, another scar examination is desirable.  

Also, a wound can have more than one rating.  Separate ratings can be assigned for separate factors.  A scar can be rated separately from underlying muscle damage.  In this case, the scar examiner noted a loss of tissue under the scar.  This raises the possibility of assigning a compensable rating for muscle damage.  Consequently, a muscle examination is warranted.  (The last muscle examination, in April 2009, was limited to the shoulder.)


Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should review the file and insure that the Veteran has been sent notices in accordance with the Veterans Claims Assistance Act of 2000, subsequent legislation, and case law.  

2.  The Veteran should be scheduled for a VA audiometric examination.  The claims folder should be made available to the examiner in conjunction with the examination.  Any additional tests or studies the examiner may deem appropriate to respond to the following questions should be completed.  The examiner should respond to the following:

a.  Is it at least as likely as not that the Veteran has tinnitus?  Please explain.   

b.  If the Veteran has tinnitus, is it at least as likely as not that it was noise induced?  Please explain.  

c.  What evidence is there that the tinnitus may be of recent or remote origin.  Specifically, is there anything about the tinnitus itself that would provide evidence as to its time of onset?  Please explain.  

d.  Is it at least as likely as not that the Veteran has a hearing loss within the definition of 38 C.F.R. § 3.385 (2011)?  Please explain.   

e.  If the Veteran has hearing loss disability, is it at least as likely as not that it was noise induced?  Please explain.  

f.  What evidence is there that the hearing loss may be of recent or remote origin.  Specifically, is there anything about the hearing loss itself that would provide evidence as to its time of onset?  Please explain.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

3.  The Veteran should be scheduled for a VA scar examination of the shell fragment wound scar on his right chest.  The claims folder should be made available to the examiner in conjunction with the examination.  Any additional tests or studies the examiner may deem appropriate to respond to the following questions should be completed.  The examiner should respond to the following:

a.  Fully describe the shell fragment wound on the right chest.  

b.  State whether or not the scar is unstable.  

c.  State whether or not the scar is painful.  

d.  State whether or not the scar interferes with the function of the chest.  

4.  The Veteran should be scheduled for a VA muscle examination of the shell fragment wound scar on his right chest.  The claims folder should be made available to the examiner in conjunction with the examination.  Any additional tests or studies the examiner may deem appropriate to respond to the following questions should be completed.  The examiner should state whether there is or is not: 
		loss of deep fascia; or,
		loss of muscle substance; or, 
		impairment of muscle tonus; or, 
		loss of power; or, 
		lowered threshold of fatigue 
when compared to the sound side.  

5.  Thereafter, the RO should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


